Exhibit 10.01(b)

 

[g51271kci001.jpg]

 

PARTICIPANT AWARD AGREEMENT

 

[Date]

[Name]

[Address]

[City, State and Zip Code]

Dear [Name] :

Pursuant to the terms and conditions of the Company’s 1999 Long-Term Incentive
Plan (the “Plan”), the Compensation Committee of the Board of Directors of
Equitable Resources, Inc. granted you a Restricted Stock Award (the “Award”) for
shares of the Company’s common stock as outlined below.

Shares Granted:

Grant Date:

Vesting Schedule:

The employee shall be entitled to vote the restricted shares, and dividends
issued with respect to such shares shall be invested in additional shares of
common stock and added to the original shares, subject to the same restrictions
as the shares originally awarded.

In the event of a change of control as defined in the Plan, all shares,
including reinvested dividend shares, will immediately vest without
restriction.  In the event of termination of employment for any reason prior to
[day prior to 100% vesting], including retirement, all unvested restricted
shares, including reinvested dividend shares, shall be forfeited, except that,
if termination is involuntary and without fault on the part of the employee
(including termination resulting from death or disability as defined in Sec.
409A(a)(2)(C) of the Internal Revenue Code), the shares will vest as follows
(including a proportional amount of reinvested dividend shares):

Termination Date

 

Percent Vested

[prior to first anniversary of grant]

 

 

[prior to second anniversary of grant]

 

 

[prior to third anniversary of grant]

 

 


--------------------------------------------------------------------------------


The employee may satisfy tax withholding obligations with respect to his award
by directing the company to (i) withhold that number of shares that would
otherwise be issued upon vesting to satisfy the minimum required statutory tax
withholding obligations, and (ii) accept delivery of previously owned shares to
satisfy such tax withholding obligations; provided, that if such withholding is
in excess of the minimum statutory rate, such shares must have been held by the
employee for at least six months.

 

 

 

 

 

Johanna G. O’Loughlin

 

 

For the Compensation Committee

 

By my signature below, I hereby acknowledge receipt of this Award granted on the
date shown above, which has been issued to me under the terms and conditions of
the Plan.  I further acknowledge receipt of the copy of the Plan and agree to
conform to all of the terms and conditions of the Award and the Plan.

Signature:

 

 

Date:

 

 

 


--------------------------------------------------------------------------------